REPUBLIQUE DU CAMEROUN

Vu
Vu

vu

Vu

Vu

vu

vu

vu

vu

vu

vu

PAIX-TRAVAIL-PATRIE

eee [1 —_—
130
DECRET NT ALS PM DU _29 NOV. 2010

Portant attribution de la Concession Forestière constituée de
V'URA 10 012 à In Société d’Exploitations Forestières et Agricoles
du Cameroun (SERAC).-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

la Constitution :

la lol n°04/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la
pêche, ensemble ses modificatifs subséquents ;

l'ordonnance n°7411 du 06 juillet 1974 fixant le régime foncier, modifiée et
Complétéo par l'ordonnance n°77/1 du 10 janvier 1977 ;

l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et
complétée par l'ordonnance n°77/2 du 10 janvier 1977;

lo décrot n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine
privé de l'Etat et ses modificatifs subséquents ;

lo décret n°92/089 du 04 mai 1992 précisant les attributions du Premier
Ministre, modifié et complété par le décret n°95/145 bis du 04 août 1995 :

le décrot n°2004/320 du 08 décembre 2004 portant organisation du

Gouvernement, modifié et complété par le décret n°2007/268 du 07
septembre 2007 ;

le décret n°2009/222 du 30 juin 2009 portant nomination d'un Premier
Ministre, Chef du Gouvernement ;

le décret n°05/531/PM du 23 août 1995 fixant les modalités d'application du
régime des forêts, modifié et complété par le décret n°99/781/PM du 13
octobre 1999 ;

le décret n°2005/0249/PM du 26 janvier 2005 portant incorporation au
domaine privé de l'Etat et classement en Unité Forestière d'Aménagement
d'une portion de forêt de 59 340 ha dénommée UFA 10 012 :

le dossier technique y afférent,

DECRETE:

ARTICLE 1°”. La portion de forêt d'une superficie de 59 340 ha, située dans

l'Arrondissement de Mouloundou, Département de la Boumba et N

goko, Région de

l'Est, incorporée au domaine privé de l'Etat par décret n°2005/0249/PM du 26 janvier
2005 comme Unité Forestière d'Aménagement dénommée UFA 10 012 est, en
application des dispositions de l'article 69 du décret n°95/531/PM du 23 août 1995

fixant les modalités d'application du régime des forêts,
forestière à la Société d'Exploitations Forestières et A

attribuée en concession

(SEFAC) BP. 942 Douala. Generate y Came aRHer
ART

IC = : à
SRTICLE 2. La portion de forêt susmentionnée est délimitée ainsi qu'il suit :

Le point de repère R se situe sur la confluence de la rivière dénommé
Lobéké et du fleuve Sangha,

AU SUD :

A L'OUEST :

AU NORD :

A L'EST :

Du point R, suivre la Sangha en amont sur une distance de 5,5
km pour atteindre le point A dit de base, situé sur la confluence
de la Sangha et d'un cours d'eau non dénommé.

Du point A dit de base, suivre en amont ce cours d'eau non
dénommé sur une distance 0,4 km pour atteindre le point B situé
sur le cours d'eau ;

Du point B, suivre une droite de gisement 249° sur une distance
de À km pour atteindre le point C situé sur la rivière dénommée
Lobéké ;

Du point C, suivre en amont la rivière Lobéké sur une distance
de 45 km pour atteindre le point D situé au confluent Lobéké et
un affluent non dénommé, équivalent au point T de l'UFA
10 011.

Du point D, suivre en amont cet affluent non dénommé sur une
distance de 8,5 km pour atteindre le point E, équivalent au point
S de l'UFA 10011;

Du point E, suivre une droite de gisement 272° sur une distance
de 0,5 km pour atteindre le point F situé sur la source d'un
affluent non dénommé de la rivière dénommée Monguélé,
équivalent au point Q de l'UFA 10 011;

Du point F, suivre en aval cet affluent non dénommé sur une
distance de 16,5 km pour atteindre le point G situé au confluent
Monguélé et cet affluent, équivalent au point T de l'UFA 10 010
et au point P de l'UFA 10 011.

Du point G, suivre en aval la rivière Monguélé sur une distance
de 62 km pour atteindre le point H situé au confluent Lobéké et
Mokalabo, équivalent au point U de l'UFA 10 010;

Du point H, suivre en amont la rivière Mokalabo sur une distance
de 7,2 km pour atteindre le point | situë au confluent Mokalabo et
un cours d’eau non dénommé, équivalent au point V de l'UFA 10
010.

Du point !, suivre en amont le cours d'eau non dénommé sur une
distance de 1,4 km pouratteindre | int J sijué sur sa source ;
Generated by É'am canner
aYyAN Te

REPUBLIQUE DU CAMEROUN PAIX-TEAVAR-PATES

À

oecrer 2 0 10/3 308rmou_ 29 NW 210
portant attribution de la Concession Forestière constituée
de FUFA 10-008 à la Société d’Exploitations Forestières et
Agricoles du Cameroun (SEFAC).-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

privé de F
d’Amé
décret

Cameroun (SEFAC) BP. 942 Douala.

Generated by CamScanner
ARTICLE 2.- n x
SRTICLE 2.- La portion de forêt susmentionnée est délimitée ainsi qu’il suit :

Le point A dit de base, se situe au confluent du cours d’eau dénommé Goboumo et un de
_. affluents non dénommé, au niveau de la frontière internationale avec la République
entrafricaine, équivalent au point A8 de l'UFA 10 009.

AU SUD :

Du point A, suivre en amont l'affluent non dénommé sur une distance de 4,5 km pour
atteindre le point B situé sur une source, équivalent au point A7 de l’UFA 10 009 ;

Du point B, suivre une droite de gisement 261° sur une distance de 0,5 km pour atteindre
le point C situé sur la source d’un cours d'eau non dénommé, équivalent au point A6 de
l'UFA 10 009 :

Du point C, suivre en aval ce cours d’eau sur une distance de 1,5 km pour atteindre le point
C’ situé sur un confluent, équivalent au point A5 de l’UFA 10 009 ;

Du point C’, suivre en amont l’autre bras sur une distance de 7,5 km pour atteindre le point
D situé sur un petit confluent, équivalent au point A4 de l’UFA 10 009 ;

Du point D, suivre une droite de gisement 278° sur une distance de 4,8 km pour atteindre
le point E, équivalent au point A3 de l'UFA 10 009 ;

Du point E, suivre une droite de gisement 274° sur une distance de 1,9 km pour atteindre le
point F, équivalent au point A2 de l’UFA 10 009 ;

Du point F, suivre une droite de gisement 253° sur une distance de 3,2 km pour atteindre le
point G, équivalent au point A de l’UFA 10 009 ;

Du point G, suivre une droite de gisement 348° sur une distance de 1,7 km pour atteindre
le point H, équivalent au point Z de l’UFA 10 009 ;

Du point H, suivre une droite de gisement 295° sur une distance de 0,8 km pour atteindre
le point I, équivalent au point Y de l’UFA 10 009 ;

Du point I, suivre une droite de gisement 235° sur une distance de 2 km pour atteindre le
point J, équivalent au point X de l’UFA 10 009 ;

Du point J, suivre une droite de gisement 248° sur une distance de 3 km pour atteindre le
point K, équivalent au point W de l’UFA 10 009;

Du point K, suivre une droite de gisement 264° sur une distance de 1,9 km pour atteindre le
point L, équivalent au point V de l’UFA 10 009 ;

Du point L, suivre une droite de gisement de 27° sur une distance de 1,1 km pour atteindre
le point M, équivalent au point U de l’UFA 10 009 ;

Du point M, suivre une droite de gisement 302° sur une distance de 1,4 km pour atteindre
le point N, équivalent au point T de l'UFA 10 009 ;

Du point N, suivre une droite de gisement 238° sur une distance de 2 km pour atteindre le
point O, équivalent au point S de l'UFA 10 009 ;

Du point O, suivre une droite de gisement 275° sur une distance de 2,6 km pour atteindre
le point P situé sur un petit confluent de deux ruisseaux non dénommés, équivalent au
point Q de l’UFA 10 009 ;

Du point P, suivre en aval le cours d’eau formé par ces deux ruisseaux sur une distance de
6,7 km pour atteindre le point Q situé sur la confluence de ce cours d’eau et d’un affluent
non dénommé de la Lokomo, équivalent au point O de l’UFA 10 007.

Generated by CamScanner
A L'OUEST

Pu Point Q, suivre
distance de 9,8 km
de l’UFA 10 007 ;

Du point R, suivre une droit

point $ situé sur une sour
l'UFA 10 007 ;

en amont le même affluent non dénommé de la Lokomo sur une
Pour atteindre de la point R situé sur une source, équivalent au point P

e de gisement 17° sur une distance de 0,6 km pour atteindre le
ce d’un cours d’eau non dénommé, équivalent au point Q de

Du point 5, suivre en aval ce cours d’eau sur une distance de 1,2 km pour atteindre le point
T situé sur [a confluence de ce cours d’eau et d’un affluent non dénommé de la Sangha,
équivalent au point S de l'UFA 10 007;

Du point T, suivre en amont cet affluent non dénommé de la Sangha sur une distance 3,8
km pour atteindre le point U situé sur la confluence de cet affluent et d'un cours d'eau non
dénommé, équivalent au point T de l’UFA 10 007 :

Du point U, suivre une droite de gisement 249° sur distance de 1 km pour atteindre le point
V situé sur une source, équivalent au point U de l'UFA 10 007 ;

Du point V, suivre en aval le cours d’eau généré par cette source sur une distance de 1 km
Pour atteindre le point W situé sur la confluence de ce cours d’eau et d’un affluent non
dénommé de la Lokomo, équivalent au point V de l’UFA 10 007 ;

Du point W, suivre en amont cet affluent sur une distance de 4,7 km pour atteindre le point
X situé sur une source, équivalent au point W de l’UFA 10 007 ;

Du point X, suivre une droite de gisement 356° sur une distance de 1 km pour atteindre le
point Y situé sur une droite d’un cours d’eau non dénommé, équivalent au point X de l’'UFA
10 007 ;

+ Du point Y, suivre en aval ce cours d’eau non dénommé sur une distance de 3,2 km pour

atteindre le point Z situé sur la confluence de ce cours d'eau et d’un ruisseau, équivalent au
point Y de l’UFA 10 007.

AU NORD :

+ Du point Z, suivre en amont ce ruisseau sur une distance de 0,8 pour atteindre le point A1
situé sur une source, équivalent au point Z de l’UFA 10 007 :

+ Du point Aî, suivre une droite de gisement 32° sur une distance de 0,4 km pour atteindre
le point A2 situé sur une source d’un cours d’eau non dénommé, équivalent au point A1 de
l'UFA 10 007 ;

«Du point A2, suivre en aval ce cours d’eau non dénommé sur une distance de 2,9 km pour
atteindre le point A3 situé sur la confluence de ce cours d’eau et d’un autre affluent du
même cours d’eau, équivalent au point A2 de l’UFA 10 007 ;

+ Du point A3, suivre en amont cet autre affluent sur une distance de 8 km pour atteindre le
point A4 situé sur une source, équivalent au point A3 de l'UFA 10 007 ;

+ Du point A4, suivre une droite de gisement 358° sur une distance de 2,5 km pour atteindre
le point A5 situé sur une source d’un cours d'eau non dénommé au niveau de la frontière
internationale avec la République Centrafricaine, équivalent au point A4 de l’UFA 10 007 ;

° Du point A5, suivre le long de la frontière une droite de gisement 139° sur une distance de
16,8 km pour atteindre le point A6 situé au confluent du cours d'eau dénommé Goboumo
et un de ses affluents non dénommé, au niveau de la frontière internationale.

Generated by CamScanner
A L'EST :

[2 .
Du point A6, suivre en aval le cours d’eau Goboumo le long de la frontière sur une distance

de 45 km pour rejoindre le point A dit de base.
ARTICLE 3 (1) Cette concession forestière est strictement personnelle et valable pour une durée
e quinze (15) ans renouvelable.

dé (2) La Société d’Exploitations Forestières et Agricoles du Cameroun (SEFAC) devra
eposer une demande de renouvellement au moins un (01) an avant l'expiration de celle-ci. Passé
ce délai, la concession deviendra caduque de plein droit à compter de son expiration.

ARTICLE 4.- (1) Pendant la durée de validité de la concession forestière, la Société d’Exploitations
Forestières et Agricoles du Cameroun (SEFAC) devra se conformer strictement au plan
d'aménagement de ladite concession et aux dispositions du cahier des charges y relatifs.

(2) Elle ne peut faire opposition à l'exploitation par permis, des produits forestiers
spéciaux dont la liste est fixée par le Ministre chargé des forêts, ni à l'exploitation des ressources
du sous-sol.

ARTICLE 5.- (1) La convention objet de la présente concession, est évaluée tous les trois (03) ans
suivant les modalités fixées par le Ministre en charge des forêts.

(2) Elle peut être annulée avant terme en cas d'irrégularités graves dûment
constatées après avis motivé du Ministre en charge des forêts.

ARTICLE 6.- Le présent décret, qui prend effet à compter de sa date de signature, sera enregistré,
puis publié au Journal Officiel en français et en anglais./-
Yaoundé, le 2 9 NOV. 1010 -

LE PREMIER MINISTRE,
CHEF DU GOUVERNEMENT,

Philemon YANG

Generated by CamScanner
